Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 3/8/2021.
2. 	Claims 1, 3-8, 10, 11 and 13-19 are pending in the case. 
3.	Claims 2, 12 and 20 are cancelled. 
4.	Claims 1, 11 and 19 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 3/8/2021, applicant has amended the following:
a) Claims 1, 11 and 19

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Migos et al. (hereinafter “Migos”), U.S. Published Application No. 20160299648 in view of Yang et al. (hereinafter “Yang”), U.S. Published Application No. 20140195947 A1. 
Independent Claim 1:
Migos teaches An electronic device comprising: (Figure 14; computer system 1400)
a display; (Figure 14; output device 1418 includes display par. 142; User interface output devices 1418 optionally include a display subsystem)
at least one processor; (Figure 14; processor(s) 1402)
and a memory operatively connected to the at least one processor, wherein the memory stores instructions that cause, when executed, the at least one processor to: (Figure 14; memory storage 1406 for executing instructions)
display a dynamic image in a stopped state, (e.g., pausing or stopping a displayed video (i.e., dynamic image) of an audio book Figure 1; play/pause control 108 Figure 10; play/pause control 1020,  par. 27; A "media file" as described herein may be an audio file, video file, output of a text-to-speech application, or other file playable by an electronic device. par. 35; pause playback at a desired position indicated by position indicator 106, par. 131; If the user selects the play/pause control 1020 that appears on the audiobook image 104, the media file can be paused.)
receive a drag input onto an area in which the dynamic image is displayed in the stopped state (e.g., receive dragging input onto a scrubber line area in which the video (i.e., dynamic video) of the audio book is displayed in a stop/pause state par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may 
switch the dynamic image from the stopped state to a playback state while the drag input remains in contact with the display, (e.g., display a scrubber line (i.e., a path of the drag input) while the user drags an indicator 106 from a position that was paused (i.e., stopped state) to a new position for playback (i.e., playback state) which results in the dynamic image switching from the stopped/paused state to a new playback state par. 33; Playback controls may include, for example, playback position indicator 106 par. 34; A user may operate playback controls 106, 108, 110, 112, 114, and 116 to access the functions associated with the respective controls. When display 102 is a touchscreen display, a control may be operated when a contact is detected by electronic device 100 at a location where the control is displayed. For example, a user can operate playback controls 106, 108, 110, 112, 114, and 116 using one or more fingers. Par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 106 is displayed and dragging the playback position indicator 106 to a desired adjusted position.)
display a path of the drag input which has been switched from the stopped state to a playback state, and (e.g., display a scrubber line (i.e., a path of the drag input) while the user drags an indicator 106 from a position that was paused (i.e., stopped state) to a new position for playback (i.e., 
restore the dynamic image from the playback state to the stopped state in response to the drag input being released from contact with the display (e.g., restoring the video to the original stopped state in response to release a drag input at the same position that it started par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 106 is displayed and dragging the playback position indicator 106 to a desired adjusted position)

Migos fails to expressly teach display a path of the drag input superimposed on the dynamic image (emphasis added).

However, Yang teaches display a path of the drag input superimposed on the dynamic image (e.g., displaying directional arrows with increased transparency (i.e., a path of the drag input) superimposed on a dynamic image, when a drag input is performed Figure 7 and 8; e.g., path of drag input superimposed on dynamic image par. 22; a displayed screen of a mobile terminal when a particular function is performed. The 
In the analogous art of displaying controls to perform functions on media items, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media commands as taught by Migos to be super imposed on the media item as taught by Yang, with a reasonable expectation of success to yield predictable and expected results (e.g., performing media functions while improving usage of screen real estate). 
Claim 3 depends on claim 1:
Migos teaches wherein the instructions further cause the at least one processor to: display the dynamic image in the stopped state along with at least one object for controlling the dynamic image; (e.g., display the video in the stopped 
and deactivate the at least one object while the drag input remains in contact with the display. (e.g., deactivating the “play” control while the dragging remains in contact with the position indicator during movement to an earlier position. In other words, a user cannot play while manually moving the position indicator with drag input Migos; par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 106 is displayed and dragging the playback position indicator 106 to a desired adjusted position.)  
Claim 4 depends on claim 3:
Migos teaches wherein the instructions further cause the at least one processor to activate the at least one deactivated object in response to an operation of identifying that the drag input is released. (e.g., activate the play control to automatically resume playback in response to drag input release off playback position indicator 106 par. 35; In some exemplary embodiments, playback may resume automatically when contact with playback position indicator 106 ends (e.g. on liftoff).) 
Claim 5 depends on claim 3:
wherein the instructions further cause the at least one processor to deactivate the at least one object by stopping displaying of the at least one object. (e.g., turn off the device of Figure 1 to deactivate everything on the screen including the displayed of objects of Figure 1)
Claim 6 depends on claim 1:
As noted above, Migos/Yang teaches wherein the instructions further cause the at least one processor to store the dynamic image displaying the path of the drag input, which is superimposed on the dynamic image, for a reproduction period in which the drag input remains in contact with the display, among an entire reproduction period of the dynamic image. (e.g., with the storage 1406 of Migos’s Figure 14 storing the audio book (i.e., dynamic image displaying the path of the drag input) with a scrubber line which indicates a reproduction period in which dragging may remain in contact with position indicator 106 as shown in Migos’s Figure 1 and having the control elements superimposed on the dynamic image as shown in the Figures of Yang, Migos; par. 36; Scrubber line 120 may be a visual representation of a duration of a media file, such as an entire audiobook or an audiobook chapter or section.) 
Claim 7 depends on claim 6:
Migos teaches further comprising a communication circuit, wherein the instructions further cause the at least one processor to transmit the stored dynamic image to another electronic device using the communication circuit. 
Claim 8 depends on claim 1:
As noted above, Migos/Yang teaches wherein the instructions further cause the at least one processor to: in response to an operation of identifying that the drag input is released, determine whether another drag input is received after the drag input is released and before a predetermined period of time elapses; (e.g., after positioning the position indicator 106 via dragging, identifying that the drag input is released for a period of time before a bookmark position is added to the scrubber line Migos; par. 42; In some exemplary embodiments, a bookmark may be placed by a user or by electronic device 102. In various exemplary embodiments, a bookmark may be placed when playback is paused for greater than a defined period of time.)
and if another drag input is received before the predetermined period of time elapses, display a path of another drag input superimposed on the dynamic image displayed in the playback state while another drag input remains in contact with the display. (e.g., dragging the position indicator in an opposite direction before a bookmark position is established Migos; par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 
(e.g., Yang teaches display another path is displayed if another command is chosen before time expires and removes the interaction guide Yang; par. 32; Further, the control unit 120 may remove a control interaction guide from the function execution screen if a time period for displaying the guide elapses while the control interaction guide is being displayed.) 
Claim 10 depends on claim 1:
As noted above, Migos/Yang teaches wherein the instructions further cause the at least one processor to: in response to an operation of identifying that the drag input is released, restore the dynamic image to the stopped state; (e.g., restoring the video to the original stopped state in response to release a drag input at the same position that it started par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 106 is displayed and dragging the playback position indicator 106 to a desired adjusted position)

identify text corresponding to the path of the drag input; (e.g., identify text (e.g., the amount of time) corresponding to the scrubber line (i.e., path of the drag input) of the dragging par. 53; The amount of time by which the playback position is moved backward may be indicated at indicator 204.)


and change the path of the drag input superimposed on the dynamic image displayed in the stopped state to the text. (e.g., changes to visual characteristics of the path of the drag input superimposed on the dynamic image displayed in the stopped state to the text Figure 8a-c; e.g., path of drag input superimposed on dynamic image par. 22; a displayed screen of a mobile terminal when a particular function is performed. The term "control command" refers to a control command to perform a sub-function that is to be performed through the function execution screen when a particular function is performed. Such a control command may be, for example a zoom-in command or a zoom-out command when performing a camera function, or a volume control command or a playback command of a previous file or next file when performing an audio function. Par. 58; If the control unit 150 detects a drag generated on the touch screen 120 (S521), a transparency of the control interaction guide is controlled while the control interaction guide corresponding to a direction of the drag is maintained on the function execution screen. For example, one directional arrow corresponding to a direction of the drag may be maintained on the function execution screen and the transparency of the directional arrow may be increased as shown in FIG. 7. Par. 60;FIG. 8 also shows a touch screen when text information describing the control command corresponding to 

Independent claim 11:
Claim 11 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale as set forth in claim 1 to reject claim 11. 

Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale as set forth in claim 2 to reject claim 12.
Claim 13 depends on claim 11:
Claim 13 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale as set forth in claim 3 to reject claim 13.
Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale as set forth in claim 4 to reject claim 14.

Claim 15 depends on claim 13:

Claim 16 depends on claim 11:
Claim 16 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale as set forth in claim 6 to reject claim 16.
Claim 17 depends on claim 16:
Claim 17 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale as set forth in claim 7 to reject claim 17.
Claim 18 depends on claim 11:
Claim 18 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale as set forth in claim 8 to reject claim 17.
Independent claim 19:
Migos teaches An electronic device comprising: (Figure 14; computer system 1400)
a display; (Figure 14; output device 1418 includes display par. 142; User interface output devices 1418 optionally include a display subsystem)
at least one processor; (Figure 14; processor(s) 1402)
and a memory operatively connected to the at least one processor, wherein the memory stores instructions that cause, when executed, the at least one processor to: (Figure 14; memory storage 1406 for executing instructions)
display a dynamic image in a playback state; (e.g., pausing or stopping a displayed video (i.e., dynamic image) of an audio book at the very beginning of a scrubber line IN other words, playback state is when there is content left to playback from the position of the position indicator (i.e., any position for playback is in a playback state) Figure 1; play/pause control 108 Figure 10; play/pause control 1020,  par. 27; A "media file" as described herein may be an audio file, video file, output of a text-to-speech application, or other file playable by an electronic device. par. 35; pause playback at a desired position indicated by position indicator 106, par. 131; If the user selects the play/pause control 1020 that appears on the audiobook image 104, the media file can be paused.)
receive a drag input on an area in which the dynamic image is displayed in the playback state (e.g., receive dragging input onto a scrubber line area in which the video (i.e., dynamic video) of the audio book is displayed with the position indicator 106 indicating a point within the audio book for which playback is to begin par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 106 is displayed and dragging the playback position indicator 106 to a desired adjusted position.)
switch the dynamic image from the stopped state to a playback state while the drag input remains in contact with the display, (e.g., display a scrubber line (i.e., a path of the drag input) while the user drags an indicator 106 from a position that was paused (i.e., stopped state) to a new position for playback (i.e., playback state) which results in the dynamic image switching from the stopped/paused state to a new playback state par. 33; Playback controls may include, for example, playback position indicator 106 par. 34; A user may operate playback controls 106, 108, 110, 112, 114, and 116 to access the functions associated with the respective controls. When display 102 is a touchscreen display, a control may be operated when a contact is detected by electronic device 100 at a location where the control is displayed. For example, a user can operate playback controls 106, 108, 110, 112, 114, and 116 using one or more fingers. Par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 106 is displayed and dragging the playback position indicator 106 to a desired adjusted position.)
. display a path of the drag input , which has been switched from the playback state to a stopped state (e.g., display a scrubber line (i.e., a path of the drag input) while the user drags an indicator 106 from a position for playback (i.e., playback state) to a position at the very end of the scrubber line (i.e., stopped state at the end of the video when no further playback is possible) par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may 
restore the dynamic image to the playback state in response to an operation of identifying that the drag input is released (e.g., restoring the video to the original playback state in response to release a drag input at a position that allows playback par. 35; A user may drag playback position indicator 106 along scrubber line 120 to indicate a point within a media file from which playback is to begin. For example, a user may drag the playback position indicator 106 by contacting a touchscreen display 102 at a position where playback position indicator 106 is displayed and dragging the playback position indicator 106 to a desired adjusted position In some exemplary embodiments, playback may resume automatically when contact with playback position indicator 106 ends (e.g. on liftoff).)

Migos fails to expressly teach display a path of the drag input superimposed on the dynamic image (emphasis added).

However, Yang teaches display a path of the drag input superimposed on the dynamic image (e.g., displaying directional arrows with increased transparency (i.e., a path of the drag input) superimposed on a dynamic image, when a drag input is performed Figure 7 and 8; e.g., path of drag input superimposed on dynamic image par. 22; a displayed screen of a mobile terminal when a particular function is performed. The term "control command" refers to a control command to perform a sub-function that is to 

In the analogous art of displaying controls to perform functions on media items, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media commands as taught by Migos to be super imposed on the media item as taught by Yang, with a reasonable expectation of success to yield predictable and expected results (e.g., performing media functions while improving usage of screen real estate). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Migos/Yang as cited above and applied to claim 1, in further view of Fix et al. (hereinafter “Fix”), U.S. Patent No. 9524651 B2.

Claim 9 depends on claim 1:
Migos/Yang fails to expressly teach wherein a reproduction speed of the dynamic image in the playback state corresponds to a speed of the drag input. 

However, Fix teaches wherein a reproduction speed of the dynamic image in the playback state corresponds to a speed of the drag input. (e.g., manually scrub the time line and the corresponding display appears Examiner consider the manual speed of the dragging of the scrub and the speed at which the corresponding display appears to be an example of the recited reproduction speed of the video (i.e., dynamic image in playback state) corresponds to the speed of the manual drag input col. 10 line 31; The user can scrub the time-line and the appropriate audio and display is rendered. Those of skill in the art will recognize that scrubbing refers to a process of manually scrolling through an animation, forward and backward, previewing the animation, pausing where desired.)

In the analogous art of displaying controls to perform functions on media items, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position indicator and corresponding video as taught by Migos/Yang, to be based on manually scrolling dynamic content at a speed that is proportional to the manual dragging speed along the scrubber time line as taught by Fix, with a reasonable expectation of success to yield predictable and expected results (e.g., intuitive scrolling thru dynamic content to locate desired portions). 


Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 


Prior Art Rejections
Applicant argues that The present application, however, is intended to convey that a dynamic image switches between a still image (i.e., a stopped state) and a video (i.e., a playback state) based on whether a user is continuously holding his/her finger on a display (i.e., while a drag input remains in contact). (see Response; page 10)

	Examiner’s Response:
	Examiner notes that the recited “playback state” in the claims is not defined in the claim or in the specification to be a “video”. (emphasis added) Under broadest reasonable interpretation, Examiner considers the “playback state” to be any position of the indicator 106 on the timeline that allows for “playback” (emphasis added). For example, when the indicator 106 is at positioned at the beginning of the time, the state would be considered to be in the “playback state” because there is content to be played at that position. If the indicator 106 is positioned at the end of the timeline, the state would be considered to be in the “stopped state” because there is no longer any content to be played after the position of the indicator 106 at the end of timeline. Examiner 
	Examiner suggest to amend claim language “playback” state to preclude positioning the indicator 106 before the end of the timeline where there is more video to be played. 




Applicant argues that Yang is directed to a method of controlling a function of a touch screen of a mobile terminal based on a user interaction. Although Yang may disclose superimposing control guides over a displayed image, Yang fails to disclose that the displayed image is a dynamic image having more than one state (i.e., a stopped state and a playback state). (see Response; page 10)

Examiner’s Response:
As explained above, Migos is relied upon to teach a dynamic image having more than one state (i.e., a stopped state and a playback state). Examiner notes that the recited “playback state” in the claims is not defined in the claim or in the specification to be a “video”. (emphasis added) Under BRI, the scope of the recited “playback” state and “stopped” state overlaps except when the “stopped” state occurs when the indicator 

	For at least the foregoing reasons, Examiner maintains prior art rejections. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145